DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11-12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sargent reference (WIPO Publication No. 2015/091615A1).
.	Regarding claim 1, the Sargent reference discloses:
a method of finishing a surface of a metal component made by additive manufacturing (Page 1, lines 27-29), the method comprising:
containing the component in a fluid that comprises abrasive particles (Page 1, lines 20-26); and
generating pressure fluctuations that produce acoustic cavitation in the fluid by applying ultrasonic vibration into the fluid by an ultrasonic horn (3, 4), thereby removing material from the surface of the component by a combination of cavitation bubble collapse (implicit in explicit disclosure of using ultrasound waves in liquid) on the surface and the striking of the surface by 
abrasive particles accelerated by cavitation bubble collapse (implicit in explicit disclosure of particles striking the surface).
9.	Regarding claim 8, the Sargent reference further discloses:
wherein the surface of the component from which the material is removed is an internal channel of the component (Page 3, lines 1-7).
10.	Regarding claim 9, the Sargent reference further discloses:
fitting the finished component in a gas turbine engine (Page 3, lines 1-7---implicit in explicit disclosure of aircraft components).
11.	Regarding claim 11, the Sargent reference further discloses:
a component having a surface finished using the method of claim 1 (Page 1, lines 20-26).
12.	Regarding claim 12, the Sargent reference further discloses:
a gas turbine engine for an aircraft comprising the component of claim 11 (Page 3, lines 1-7---implicit in explicit disclosure of aircraft components).
13.	Regarding claim 15, the Sargent reference discloses:
an apparatus for finishing a surface of a metal component made by additive manufacturing (FIG. 1), the apparatus comprising:

an ultrasonic transducer (Page 3, line 12) configured to vibrate; and
an ultrasonic horn (3, 4) configured to transfer vibration from the transducer into the fluid in the container to generate pressure fluctuations that produce acoustic cavitation in the fluid, and thereby remove material from the surface of the component by a combination of cavitation bubble collapse on the surface and the striking of the surface by abrasive particles accelerated by cavitation bubble collapse (implicit in explicit recitation of the acoustic transducer being arranged to agitate the particles in the slurry—page 3 lines 12-13).
14.	Regarding claim 17, the Sargent reference further discloses:
the fluid comprising abrasive particles (Page 3, lines 27-28).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 2, 4-7, 10, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sargent reference.
17.	Regarding claim 2, the Sargent reference fails to disclose:
wherein the output power density of the horn is at least 105 W/m2.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an output power density of the horn of at least 105 W/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

18.	Regarding claim 4, the Sargent reference fails to disclose:
mounting the component directly onto the ultrasonic horn so that the ultrasonic horn induces vibration of the component at an ultrasonic frequency at which the horn vibrates.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to mount the component directly onto the ultrasonic horn so that the ultrasonic horn induces vibration of the component at an ultrasonic frequency at which the horn vibrates, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
19.	Regarding claim 5, the Sargent reference further discloses:
wherein the abrasive particles have a mean size of less than 100pm.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use abrasive particles having a mean size of less than 100pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
20.	Regarding claim 6, the Sargent reference fails to disclose:
wherein the abrasive particles have sharp edges and thereby act as cavitation nucleation sites upon ultrasonic excitation.
Using abrasive particles with sharp edges would be obvious to try since there are a finite number of identified, predictable solutions (sharp or dull) with a reasonable expectation of 
success (sharp edges would abrasive).  Accordingly, using abrasive particles with sharp edges is an obvious modification.
21.	Regarding claim 7, the Sargent reference fails to disclose:

It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use abrasive particles having corners with a mean corner radius of less than 20% of the mean maximum length of the abrasive particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
22.	Regarding claim 10, the Sargent reference further discloses:
fitting a gas turbine engine comprising the finished component to an aircraft.
The examiner takes Official Notice that it is well known in the art to use gas turbine engines in aircraft for the purpose of propulsion.  
23.	Regarding claim 16, the Sargent reference fails to disclose:
wherein the apparatus is configured such that in use the output power density of the horn is at least 105 W/m2.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an output power density of the horn of at least 105 W/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
24.	Regarding claim 18, the Sargent reference fails to disclose:
wherein the abrasive particles have a mean size of less than 100pm.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use abrasive particles having a mean size of less than 100pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
25.	Regarding claim 19, the Sargent reference fails to disclose:
wherein the abrasive particles have sharp edges and thereby act as cavitation nucleation sites upon ultrasonic excitation.
Using abrasive particles with sharp edges would be obvious to try since there are a finite number of identified, predictable solutions (sharp or dull) with a reasonable expectation of success (sharp edges would abrasive).  Accordingly, using abrasive particles with sharp edges is an obvious modification.
26.	Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sargent reference in view of the Lyu reference (Chinese Patent No. CN104191320A).
27.	Regarding claim 3, the Sargent reference fails to disclose:
recirculating the fluid in the container in order to maintain the homogeneity of the fluid.
The Lyu reference teaches it is conventional in the art of ultrasonic polishing to provide as taught in the [Abstract] recirculating the fluid in the container in order to maintain the homogeneity of the fluid [Abstract].  Such configurations/structures would allow fluid from the bottom of the tank to be pumped into the upper portion of the tank [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Sargent reference, such that the method further includes recirculating the fluid in the container in order to maintain the 
homogeneity of the fluid, as clearly suggested and taught by the Lyu reference, in order to allow fluid from the bottom of the tank to be pumped into the upper portion of the tank [Abstract]. 
28.	Regarding claim 20, the Sargent reference fails to disclose:
a circuit for recirculating the fluid in the container in order to maintain the homogeneity of the fluid.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Sargent reference, such that the method further includes recirculating the fluid in the container in order to maintain the homogeneity of the fluid, as clearly suggested and taught by the Lyu reference, in order to allow fluid from the bottom of the tank to be pumped into the upper portion of the tank [Abstract].  
29.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sargent reference in view of the Pointon reference (US Patent Publication No. 2018/0274443).  
30.	Regarding claim 13, the Sargent reference fails to disclose:
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan; and
a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; 
wherein the fan is located upstream of the engine core.
The Pointon reference teaches it is conventional in the art of gas turbine engines for use in aircraft to provide as taught in [Paragraph 0032] an engine core comprising a turbine (26), a compressor (18), and a core shaft (34) connecting the turbine (18) to the compressor (26); a fan (16); and a gearbox (36) that receives an input from the core shaft (34) and outputs drive to the fan (16) so as to drive the fan (16) at a lower rotational speed than the core shaft (34) 
[Paragraph 0036]; wherein the fan (16) is located upstream of the engine core (FIG. 1).  Such configurations/structures would allow for propulsion of an aircraft [Paragraph 0032].

31.	Regarding claim 14, the Sargent reference fails to disclose:
wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft;
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
The Pointon reference teaches it is conventional in the art of gas turbine engines for use in aircraft to provide as taught in [Paragraph 0032] wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine (24), a second compressor (20), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft [Paragraph 0032—high pressure turbine and compressor].  Such configurations/structures would allow for propulsion of an aircraft [Paragraph 0032].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Sargent reference, such that the method further includes wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second 
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747